DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Unless otherwise indicated, all amendments referred to in this section were submitted on April 4, 2022.
The Amendment to the Claims appears to overcome the objections to claims 4 and 19-20. Therefore, the objections to claims 4 and 19-20 are withdrawn.
The Amendment to the Claims appears to overcome the rejections of Claims 1-18 under 35 U.S.C. 112(b). Therefore, the rejections of claims 1-18 under 35 U.S.C. 112(b) are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a method comprising: configuring a peripheral driver to interface with a user-application remotely executing from the host device over the network connection when the peripheral device is connected to the host device.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Referring to independent claim 11, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a method comprising: reporting the scanner identifying information, the host device identifying information, and the enroll ID when present to the remote server over the network connection.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that independent claim 19 contains the corresponding limitations of claims 1 and 11 as shown above; therefore, it can be considered as comprising allowable subject matter by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184